--------------------------------------------------------------------------------

Exhibit 10.2
 
SEPARATION AND CONSULTING AGREEMENT
 
BETWEEN OTELCO INC.
 
AND
 
MICHAEL WEAVER
 
This Separation and Consulting Agreement (the “Agreement”), between Otelco Inc.
(the “Company”) and Michael Weaver (“Executive”) dated December 10, 2014, shall
set forth the terms and conditions of Executive’s retirement as (i) Chief
Executive Officer (“CEO”) of the Company, (ii) all other positions held in the
Company or any of its subsidiaries, and (iii) a member of the board of directors
of the Company (collectively, the “Positions”), and his continued services to
the Company following retirement.
 
 
1.
Retirement.

 
Upon Executive’s retirement from the Positions effective December 31, 2014,
Executive will be entitled to a lump sum payment equal to (i) one (1) times
Executive’s 2014 base salary received as CEO, and (ii) an amount equal to two
(2) years of health insurance premiums for coverage of Executive and his
dependents at 2015 rates. All outstanding unvested equity grants issued to
Executive will become 100% vested. In addition to the above, the Company will
transfer to Executive ownership of his current company vehicle, company cell
phone, company computer, and company printer. Payments under this section of the
Agreement shall be subject to and conditioned upon Executive executing within
ten (10) days of receipt a release of claims prepared by the Company and shall
be paid in accordance with the Company’s normal payroll and tax withholding as
soon as practicable following the expiration of any applicable release
consideration and revocation periods. For purposes of this Agreement,
“retirement” shall be a “Separation from Service” under Internal Revenue Code
Section 409A and the regulations thereunder.
 
 
2.
Consulting Arrangement.

 
Effective January 1, 2015, Executive will provide consulting services to the
Company in order to transition the responsibilities of CEO and maintain
continuity of management. This engagement will continue for a period of twelve
(12) months, anticipated to conclude on December 31, 2015. Executive
responsibilities will include being available as needed to senior management and
the Board of Directors and attendance at Board meetings as requested.
Executive’s time commitment under this Agreement will not exceed 20 percent of
Executive’s current time commitment as CEO.
 
Executive’s fee for these services during the engagement will be $52,000.00
which will be paid in quarterly installments, less any deductions and
withholdings required by law, with the first $13,000.00 installment to be paid
beginning on the payroll date immediately preceding
 

 

 

 

 
March 31, 2015, in accordance with the Company’s regular payroll and accounts
payable policies.  Any travel and other expenses related to responsibilities
under this Agreement including attendance at Board meetings will be reimbursed
in accordance with the Company’s travel and expense policies.
 
Executive will remain bound by the obligations of his existing employment
agreement including any confidentiality and non-competition requirements.
 

OTELCO INC.   MICHAEL WEAVER       /s/ Curtis L. Garner, Jr.   /s/ Michael
Weaver       Dated:   December 10, 2014     Dated:   December 10, 2014  




2

 